Judgment so appealed from in. so far as the same is in favor of the plaintiff Helen Lebright affirmed, with costs to the said respondent. Judgment so far as the same is in favor of the plaintiff John Lebright reversed and the action severed and a new trial ordered, with costs to the appellant to abide the event, unless the said plaintiff stipulates to reduce the judgment as entered in his favor to the sum of $500, in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present ■ — ■ Finch, P. J., MeAvoy, Martin, Sherman and Townley, JJ.